Citation Nr: 1547683	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  13-09 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than April 18, 2008, for the grant of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from April 1978 to October 1987.

This case comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO granted service connection for tinnitus and assigned a 10 percent rating, effective April 18, 2008.  The Veteran timely appealed the effective date assigned.

In September 2014, the Veteran testified during a hearing at the RO before a Veterans Law Judge (VLJ) of the Board.  The Board was, however, unable to produce a transcript of the hearing due to technical difficulties, and the Veteran subsequently testified in January 2015 before the undersigned during a videoconference hearing.  A transcript of that hearing is of record.

In May 2015, the RO denied entitlement to an increased rating for hearing loss, and the Veteran filed an August 2015 notice of disagreement (NOD) with this decision.  As the RO's August 2015 letter explaining the appeal process to the Veteran reflects that it is taking action in preparation for issuance of a statement of the case (SOC), the Board will not remand this matter for issuance of a SOC.  Cf. 38 C.F.R. § 19.9(c) (2013), codifying Manlincon v. West, 12 Vet. App. 238 (1999)


FINDINGS OF FACT

1.  The Veteran's claims folder has been lost and "rebuilt" with copies of the relevant documents that could be located.

2.  A March 1981 service treatment record reflects a history of noise exposure with tinnitus.

3.  The Veteran filed an original compensation claim within a year of separation from service.  A copy of this document is not in the claims file.
4.  In response to the Veteran's original compensation claim, the RO sent the Veteran a May 1988 letter indicating that his claim for disability benefits could not be granted because his disability of impaired hearing was service connected but less than 10 percent disabling.

5.  The Veteran's original compensation claim filed within a year of separation from service included a claim for service connection for tinnitus that remained pending until granted by the RO in the August 2010 rating decision on appeal.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for an effective date of October 26, 1987, the day following separation from service, for the grant of service connection for tinnitus, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unless specifically provided otherwise, the effective date of an award of disability compensation is set in accordance with the facts found, but cannot be earlier than the date of receipt of the claim for the compensation that was granted.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following separation from service if the claim for compensation was received within one year of separation from service.  See 38 U.S.C.A. § 5110(b)(1); see also 38 C.F.R. § 3.400(b)(2)(i) (the effective date for a claim for disability compensation is the date of receipt of claim or the date entitlement arose, whichever is later, unless filed within a year of separation).

At some point in this case, the Veteran's claims file was lost and the documents in the Virtual VA and Veterans Benefits Management System (VBMS) paperless files are copies of documents that have been located and used to "rebuild" the claims file.  The earliest post-service document in the claims file is a May 1988 letter from the RO to the Veteran informing the Veteran that it could not grant his claim for disability benefits because his impaired hearing was service-connected but was less than 10 percent disabling and compensation was therefore not payable.  This letter reflects that an original compensation claim was filed prior to May 1988, i.e., within a year of separation from service.  The Veteran does not contend, and the evidence does not reflect, that the Veteran claimed entitlement to service connection for tinnitus in his original claim.  Rather, he contends that the RO should have interpreted his claim for entitlement to service connection for hearing loss to include a claim for service connection for tinnitus.  For the following reasons, the Board agrees.

Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  The dispositive issue in this case is whether the Veteran's original compensation claim filed within a year of separation from service included a claim for service connection for tinnitus that VA failed to act upon.

In Vandaveer v. Shinseki, No. 11-3144, 2012 WL 4097198 (U.S. Vet. App. Sept. 19, 2012) (mem. dec., Hagel, J.), the Court addressed an earlier effective date claim with facts similar to those in the present case.  There, the Veteran filed a 1971 claim for compensation for hearing loss upon separation from service, at which time there was no evidence of tinnitus, but on the October 1971 VA examination conducted in connection with the claim the Veteran complained of tinnitus.  Id. at *1.  The Court noted that tinnitus and hearing loss are different diseases, but that lay witnesses are  not expected to have legal or medical knowledge to precisely identify the disability for which they are claiming compensation.   Id. at *2-3 (citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009)).  Thus, the Court held that VA had in 1971 failed to properly adjudicate a claim for service connection for tinnitus, and the Board's determination to the contrary was clearly erroneous.  Id. at *3.

In this case, the service treatment records contain a March 1981 notation of a history of noise exposure and tinnitus and the Veteran's DD Form 214 reflects that he was a fire support specialist who received decorations as a sharpshooter and hand grenade expert, reflecting significant noise exposure.  Due to the loss of the claims file, the Board cannot review either the original compensation claim or the other documents from that time period to determine whether the elements of an informal claim were satisfied.  However, the Board finds the reasoning of the Court in Vandaveer persuasive and applicable to this case.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge memorandum decisions may be relied upon for any persuasiveness or reasoning they contain).  Here, relevant documents from the time of the original compensation claim have been lost due to no fault of the Veteran, the Veteran could not have been expected to know that tinnitus was a distinct disease or that it had to be specifically identified in the claim, and there was evidence in the service treatment records showing tinnitus.  Thus, with reasonable doubt resolved in favor of the Veteran, the Board finds that the claim filed within a year from separation from service included a claim for entitlement to service connection for tinnitus and should have been adjudicated as such.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The evidence does not reflect that the Veteran's claim for entitlement to service connection for tinnitus was ever adjudicated, either explicitly or implicitly, until the August 2010 rating decision on appeal herein, and the claim thus remained pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009) (a claim remains pending "until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability" (quoting Williams v. Peake, 521 F.3d 1348, 1350 (Fed. Cir. 2008)).  The Board notes that the Veteran filed a claim for an increased rating for hearing loss on June 18, 1998, that tinnitus was noted on the September 1999 VA audiology examination conducted in connection with the June 1998 increased rating claim, and that an April 2000 report of contact reflects that the RO asked the Veteran if the only disability for which he was claiming compensation was hearing loss and he answered in the affirmative.  The RO's April 2000 denial of that claim for an increased rating for hearing loss did not implicitly deny a claim for service connection for tinnitus because there is nothing in the language of the decision or other communications to the Veteran that would have provided notice to him that a claim for service connection for tinnitus was also being denied.  See Adams v. Shinseki, 568 F.3d 956, 961-65 (Fed. Cir. 2009) (in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if VA did not expressly address that claim in its decision; "the implicit denial rule is, at bottom, a notice provision").  The claim for service connection for tinnitus therefore remained pending.

For the foregoing reasons, the Veteran's original compensation claim filed within a year of separation from service included a claim for service connection for tinnitus that remained pending until granted by the RO in the August 2010 rating decision on appeal.  As the claim that was granted was filed within a year of separation from service, the appropriate effective date for the grant of service connection for tinnitus is October 26, 1987, the day following separation from service.

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  As the Board has granted the earliest possible effective date under VA laws and regulations, discussion of the whether VA met its duties under the VCAA is unnecessary.


ORDER

An effective date of October 26, 1987, for the grant of service connection for tinnitus, is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
BRIANNE OGILVIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


